DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Application filed on April 11, 2022 in which claims 2-22 are presented for examination; claim 1 was canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,600,984. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-22 are being anticipated by claims 1-27 of US Patent No. 8,600,984.

US Application No. 17/717,887
US Patent No. 8,600,984
2. (New) A method, comprising: accessing an event repository comprising a time based media event; aggregating a first population of social media users, the aggregating comprising: accessing a content repository comprising social media content items authored by respective social media users, determining a first confidence score indicative of a probability that respective social media content items are relevant to the time based media event, and adding one or more social media users to the first population based on the first confidence scores; and sending content to client devices associated with one or more social media users in the first population.

3. (New) The method of claim 2, further comprising: accessing a topic repository comprising a plurality of topics; aggregating a second population of social media users, the aggregating comprising: accessing the content repository comprising social media content items authored by respective social media users, determining a second confidence score indicative of a probability that respective social media content items are relevant to a first topic, and adding one or more social media users to the second population based on the second confidence score; and determining a first affinity score indicative of an affinity by social media users for both the time based media event and the first topic, the affinity score based on an intersection of social media users in both the first population and the second population, and wherein sending the content is based on the first affinity score.
4. (New) The method of claim 3, further comprising: aggregating a third population of social media users, the aggregating comprising: accessing the content repository comprising social media content items authored by respective social media users, determining a third confidence score indicative of a probability that respective social media content items are relevant to a second topic, and adding one or more social media users to the third population based on the third confidence score; and determining a second affinity score indicative of an affinity by social media users for both the time based media event and the second topic, the second affinity score based on an intersection of social media users in both the first population and the third population, wherein, sending the content is based on social media users that satisfy a threshold first affinity and threshold second affinity.
5. (New) The method of claim 3, further comprising: normalizing the first affinity score to represent a proportion of total social media users relevant to the time based media event; obtaining an external measure of the number of real world people who have watched the time based media event; and using a combination of the proportion and the external measure to determine the one or more social media users to send the content.

6. (New) The method of claim 3, wherein determining the first affinity score further comprises: weighting a count of intersecting social media users based on how many times each individual social media user in the intersecting population authors a social media content item relevant to the first topic or the time based media event.

7. (New) The method of claim 2, wherein determining that at least one social media content item authored by the social media user is relevant to the first time based media event comprises: extracting event features from annotations associated with the time based media event; extracting social media features from the social media content item; and determining the confidence score based on a relationship between the event features and social media features.

8. (New) The method of claim 2, wherein aggregating the first population of social media users further comprises: filtering social media content users based on one or more filtering criteria, the filtering criteria comprising one or more of: i) social media user demographic information, 11) a content of the social media content items authored by the social media users, or ii1) a time of authorship of the social media content items.

9. (New) A system comprising one or more computers and a memory storing computer program instructions that when executed by the one or more computers causes the one or more computers to perform operations comprising: accessing an event repository comprising a time based media event; aggregating a first population of social media users, the aggregating comprising: accessing a content repository comprising social media content items authored by respective social media users, determining a first confidence score indicative of a probability that respective social media content items are relevant to the time based media event, and adding one or more social media users to the first population based on the first confidence scores; and sending content to client devices associated with one or more social media users in the first population.

10. (New) The system of claim 9, wherein the instructions further cause the one or more computers to perform operations comprising: accessing a topic repository comprising a plurality of topics; aggregating a second population of social media users, the aggregating comprising: accessing the content repository comprising social media content items authored by respective social media users, determining a second confidence score indicative of a probability that respective social media content items are relevant to a first topic, and adding one or more social media users to the second population based on the second confidence score; and determining a first affinity score indicative of an affinity by social media users for both the time based media event and the first topic, the affinity score based on an intersection of social media users in both the first population and the second population, and wherein sending the content is based on the first affinity score.

11. (New) The system of claim 10, wherein the instructions further cause the one or more computers to perform operations comprising: aggregating a third population of social media users, the aggregating comprising: accessing the content repository comprising social media content items authored by respective social media users, determining a third confidence score indicative of a probability that respective social media content items are relevant to a second topic, and adding one or more social media users to the third population based on the third confidence score; and determining a second affinity score indicative of an affinity by social media users for both the time based media event and the second topic, the second affinity score based on an intersection of social media users in both the first population and the third population, wherein, sending the content is based on social media users that satisfy a threshold first affinity and threshold second affinity.

12. (New) The system of claim 10, wherein the instructions further cause the one or more computers to perform operations comprising: normalizing the first affinity score to represent a proportion of total social media users relevant to the time based media event; obtaining an external measure of the number of real world people who have watched the time based media event; and using a combination of the proportion and the external measure to determine the one or more social media users to send the content.

13. (New) The system of claim 10, wherein determining the first affinity score further comprises: weighting a count of intersecting social media users based on how many times each individual social media user in the intersecting population authors a social media content item relevant to the first topic or the time based media event.

14. (New) The system of claim 9, wherein determining that at least one social media content item authored by the social media user is relevant to the first time based media event comprises: extracting event features from annotations associated with the time based media event; extracting social media features from the social media content item; and determining the confidence score based on a relationship between the event features and social media features.

15. (New) The system of claim 9, wherein aggregating the first population of social media users further comprises: filtering social media content users based on one or more filtering criteria, the filtering criteria comprising one or more of: i) social media user demographic information, 11) a content of the social media content items authored by the social media users, or ii1) a time of authorship of the social media content items.

16. (New) One or more non-transitory computer-readable storage media comprising instructions that when executed cause a system of one or more computers to perform operations comprising: accessing an event repository comprising a time based media event; aggregating a first population of social media users, the aggregating comprising: accessing a content repository comprising social media content items authored by respective social media users, determining a first confidence score indicative of a probability that respective social media content items are relevant to the time based media event, and adding one or more social media users to the first population based on the first confidence scores; and sending content to client devices associated with one or more social media users in the first population.

17. (New) The non-transitory computer-readable storage media of claim 16, wherein the instructions further cause the system to perform operations comprising: accessing a topic repository comprising a plurality of topics; aggregating a second population of social media users, the aggregating comprising: accessing the content repository comprising social media content items authored by respective social media users, determining a second confidence score indicative of a probability that respective social media content items are relevant to a first topic, and adding one or more social media users to the second population based on the second confidence score; and determining a first affinity score indicative of an affinity by social media users for both the time based media event and the first topic, the affinity score based on an intersection of social media users in both the first population and the second population, and wherein sending the content is based on the first affinity score.

18. (New) The non-transitory computer-readable storage media of claim 17, wherein the instructions further cause the system to perform operations comprising: aggregating a third population of social media users, the aggregating comprising: accessing the content repository comprising social media content items authored by respective social media users, determining a third confidence score indicative of a probability that respective social media content items are relevant to a second topic, and adding one or more social media users to the third population based on the third confidence score; and determining a second affinity score indicative of an affinity by social media users for both the time based media event and the second topic, the second affinity score based on an intersection of social media users in both the first population and the third population, wherein, sending the content is based on social media users that satisfy a threshold first affinity and threshold second affinity.
19. (New) The non-transitory computer-readable storage media of claim 17, wherein the instructions further cause the system to perform operations comprising: normalizing the first affinity score to represent a proportion of total social media users relevant to the time based media event; obtaining an external measure of the number of real world people who have watched the time based media event; and using a combination of the proportion and the external measure to determine the one or more social media users to send the content.

20. (New) The non-transitory computer-readable storage media of claim 17, wherein determining the first affinity score further comprises: weighting a count of intersecting social media users based on how many times each individual social media user in the intersecting population authors a social media content item relevant to the first topic or the time based media event.

21. (New) The non-transitory computer-readable storage media of claim 16, wherein determining that at least one social media content item authored by the social media user is relevant to the first time based media event comprises: extracting event features from annotations associated with the time based media event; extracting social media features from the social media content item; and determining the confidence score based on a relationship between the event features and social media features.

22. (New) The non-transitory computer-readable storage media of claim 16, wherein aggregating the first population of social media users further comprises: filtering social media content users based on one or more filtering criteria, the filtering criteria comprising one or more of: i) social media user demographic information, ii) a content of the social media content items authored by the social media users, or iii) a time of authorship of the social media content items.

1. A computer-executed method, comprising: accessing a repository comprising a first time based media event and a second time based media event; determining a first population of social media users who are aligned with the first time based media event; determining a second population of social media users who are aligned with the second time based media event; and determining an affinity score indicative of affinity by social media users for both the first and second time based media events, the affinity score based on an intersection of social media users in the first and second populations.

2. The computer-executed method of claim 1, wherein determining the first population who are aligned with the first time based media event comprises: adding a social media user to the first population responsive to determining that at least one social media content item authored by the social user is aligned to the first time based media event.

3. The computer-executed method of claim 1, wherein determining that the at least one social media content item authored by the social user is aligned to the first time based media event comprises: determining a confidence score indicative of a probability that the social media content items is relevant to the time based media event; and aligning the social media content item with the time based media event based on the confidence score.

4. The computer-executed method of claim 1, wherein determining that the at least one social media content item authored by the social user is relevant to the first time based media event comprises: extracting event features from annotations associated with the time based media event; extracting social media features from the social media content item; and determining the confidence score based on a relationship between the event features and social media features.

5. The computer-executed method of claim 1, wherein the first and second time based media events may each be at least one from the group consisting of a TV show, a movie, a video game, an advertisement, a radio broadcast, an audio recording, and a video recording.

6. The computer-executed method of claim 1, wherein determining an affinity score comprises: determining an intersecting population of social media users comprising the social media users that are present in both the first and second populations; determining the affinity score based on the intersecting population.

7. The computer-executed method of claim 6, wherein determining the affinity score comprises calculating a weighted sum over the social media users in the intersecting population.

8. The computer-executed method of claim 7, wherein a weight is assigned to each social media user in the intersecting population, and wherein each weight is determined based on at least one from the group consisting of: a number of times the social media user has commented on either the first or second time based media event, and a probability that the social media user comments on either the first or second time based media event.

9. The computer-executed method of claim 7, wherein determining the affinity score comprises normalizing the weighted sum by an average probability of social media users to author social media content items regarding at least one of the first and second time based media events.

10. The computer-executed method of claim 6 wherein determining the affinity score comprises inferring the affinity score based on a correlation between a plurality of other affinity scores.

11. The computer-executed method of claim 9, wherein inferring the affinity score based on a correlation between the other affinity scores comprises: determining a first affinity score between the first population and a third population; determining a second affinity score between the second population and a third population; determining a third affinity score between the third population and the fourth population determining the affinity score between the first and second population based on the first, second, and third affinity scores.

12. The computer-executed method of claim 6, wherein determining the affinity score comprises normalizing the affinity score based on a size of the first or second population.

13. The computer-executed method of claim 12, wherein determining the affinity score comprises normalizing the affinity score based on at least one from the group consisting of a cardinality of the union between the first population and the second population and a product of the cardinality between the first population and the second population.

14. The computer-executed method of claim 12, wherein determining the affinity score comprises normalizing the affinity score based on an average affinity score between the first time based media event and a plurality of other time based media events.

15. The computer-executed method of claim 6, wherein determining the affinity score comprises determining an expected overlap count.

16. The computer-executed method of claim 1, comprising: accessing an estimated real world viewing audience; and determining a real world affinity indicative of affinity by social media users for both the first and second time based media events, the real world affinity based on the affinity score and the estimated real world viewing audience.

17. The computer-executed method of claim 1, comprising: filtering the first population based on a filtering criteria; and wherein the affinity score is determined based on an intersection of social media users in the filtered first population and the second population.

18. The computer-executed method of claim 17, wherein the filtering criteria is a demographic criteria, and wherein filtering the first population based on demographic criteria comprises: for each social media user in the first population, accessing social media user demographic information; comparing the demographic criteria to the demographic information; and removing the social media user from the first population responsive to determining that the social media user's demographic information does not match the demographic criteria.

19. The computer-executed method of claim 17, wherein the filtering criteria is a content criteria, and wherein filtering the first population based on demographic criteria comprises: for each social media user in the first population, extracting social media features from a plurality of social media content items authored by the social media user; comparing the extracted features to the content criteria; and removing the social media user from the first population responsive to determining that none of the extracted features match the content criteria.

20. The computer-executed method of claim 17, wherein the filtering criteria is a time criteria, and wherein filtering at least one of the first and second populations based on demographic criteria comprises: for each social media user in the first population, extracting a time of creation from a plurality of social media content items authored by the social media user; comparing the times of creation to the time criteria; and removing the social media user from the first population responsive to determining that none of the times of creation match the time criteria.

21. The computer-executed method of claim 1, comprising: responsive to determining that the affinity score between the first and second time based media events is greater than a threshold, sending an advertisement to client devices associated with the second population.

22. A computer-executed method, comprising: accessing an event repository comprising a time based media event; aggregating a population of social media users, the aggregating comprising: accessing a content repository comprising a social media content item authored by a social media user; determining a confidence score indicative of a probability that the social media content item is relevant to the time based media event; adding the social media user to the population based on the confidence score; sending an advertisement to client devices associated with the social media users in the population.

23. A computer-executed method, comprising: accessing a content repository comprising a time based media event; accessing a topic repository comprising a topic; determining a first population of social media users who are aligned with the time based media event; determining a second population of social media users who are aligned with the topic; and determining an affinity score indicative of affinity by social media users for both the time based media event and the topic, the affinity score based on an intersection of social media users in the first and second populations.

24. The computer-executed method of claim 1, wherein determining the second population who are aligned with the topic comprises: adding a social media user to the second population responsive to determining that at least one social media content item authored by the social user is aligned to the topic.

25. The computer-executed method of claim 24, wherein determining that at least one social media content item authored by the social user is aligned to the topic comprises: determining a confidence score indicative of a probability that the social media content items is relevant to the topic; and aligning the social media content item with the topic based on the confidence score.

26. The computer-executed method of claim 25, wherein determining that at least one social media content item authored by the social user is relevant to the first time based media event comprises: extracting event features from annotations associated with the time based media event; extracting social media features from the social media content item; and determining the confidence score based on a relationship between the event features and social media features.

27. A computer-executed method, comprising: accessing a topic repository comprising a first topic and a second topic; aggregating a first population of social media users, the aggregating comprising: determining a first confidence score indicative of a probability that a first social media content item authored by a first social media user is relevant to the first topic; adding the first social media user to the first population based on the confidence score; aggregating a second population of social media users, the aggregating comprising: determining a second confidence score indicative of a probability that a second social media content item authored by a second social media user is relevant to the second topic; adding the second social media user to the second population based on the second confidence score; and determining an affinity score indicative of affinity by social media users for both the first and second topics, the affinity score based on an intersection of social media users in the first and second populations.




Allowable Subject Matter
Claims 2-22 would be allowable over the prior art of record upon a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

The following is an examiner's statement of reasons for indicating allowable subject matter: the prior art of record failed to teach the claimed features of “accessing an event repository comprising a time based media event; aggregating a first population of social media users, the aggregating comprising: accessing a content repository comprising social media content items authored by respective social media users, determining a first confidence score indicative of a probability that respective social media content items are relevant to the time based media event, and adding one or more social media users to the first population based on the first confidence scores; and sending content to client devices associated with one or more social media users in the first population.” These limitations, in conjunction with all the limitations of the independent claims 2, 9 and 16 render claims 2, 9 and 16 allowable over the prior art of record.

Claim s 3-8, 10-15 and 17-22 would be allowable for their dependencies on the independent claims 2, 9 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
November 30, 2022